 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers International Union of North America,Local No. 646, AFL-CIO and General Refrig-eration and Plumbing Company and LocalUnion No. 553, affiliated with United Associa-tion of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO. Case 14-CD-68529 December 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 8 July 1983 by the Employer, alleging that theRespondent, Local 646, violated Section 8(b)(4)(D)of the National Labor Relations Act by engagingin proscribed activity with an object of forcing theEmployer to assign certain work to employees itrepresents rather than to employees represented byLocal 553. The hearing was held 1 August 1983before Hearing Officer Theron D. Lorimor.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Employer, General Refrigeration andPlumbing Company, is a Delaware corporationwith principal offices in East Alton, Illinois, and isa mechanical contractor engaged in the installationof industrial piping, sewers, water mains, and re-frigeration equipment. Annually, the Employerpurchases and receives goods valued in excess of$50,000, which goods are shipped directly to itsEast Alton facility from points located outside theState of Illinois. The parties stipulate, and we find,that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat Local 646 is a labor organization within themeaning of Section 2(5) of the Act. Local 553 didnot participate in the proceedings, but its status as alabor organization is not contested.II. THE DISPUTEA. Background and Facts of DisputeThe Employer is a subcontractor installing pipefor a new waste water collection system in residen-tial areas of Jerseyville, Illinois. Pensoneau Exca-vating Co., Inc., the general contractor, has an268 NLRB No. 65agreement with Local 646 which limits subcon-tracting to companies that would honor a jurisdic-tion of work provision contained therein. The Em-ployer, however, has customarily assigned thework in dispute to Local 553 and further claimsthat at a prejob conference held 13 June 1983 itmade clear its intention of assigning the work tomembers of Local 553. On 10 June 1983 Local 646claimed the work after Local 553 members beganperforming it. On 16 June 1983 several members ofLocal 646, including a steward, physically sat onthe pipes, prevented their installation, and renewedtheir claim for the work. On 6 July 1983 unidenti-fied persons in two pickup trucks and a car sur-rounded Local 553 members who were performingthe disputed work and prevented them from con-tinuing. No further work has been performed.B. Work in DisputeThe disputed work involves unbundling and sep-arating pipes following their delivery to the jobsite,placing them on a backhoe for transportation to theditch, removing them from the backhoe at theditch, and arranging them in a line alongside theditch into which they are to be placed. The workis commonly referred to as "stringing."C. Contentions of the PartiesThe Employer contends that the work in disputeshould be awarded to its employees represented byLocal 553 because it customarily awards the workto those employees, and prefers to continue to doso, and because it is more efficient and economicalto assign the work in such manner.Local 646 contends that the work should beawarded to the employees it represents becausepast Joint Board awards and interunion agreementsdirect that similar work belongs to such employees.Local 646 acknowledges, however, that Local 553is the sole pipefitter local in the Illinois area whichhas historically refused to agree to the Laborersperformance of stringing.Although it did not participate in the proceed-ings, it is clear that Local 553's position is that itsmembers be assigned the work.D. Applicability of the StatuteAs noted above, after the Employer assigned thework in dispute to its own employees, who aremembers of Local 553, members of Local 646, in-cluding a steward, sat on the pipes and preventedtheir installation. On another occasion, after Local646 renewed its plea for the work, members ofLocal 553 were surrounded by three vehicles fullof persons and prevented from continuing theirwork.472 LABORERS LOCAL 646 (GENERAL REFRIGERATION)Local 646 contends that a joint board for settle-ment of jurisdictional disputes exists and, therefore,the Board should decline to assert jurisdiction.However, the Joint Board to which Local 646 hasbeen able to resort in the past has been inoperativefor more than a year and has no grievances pend-ing. Under these circumstances, the parties have noobligation to submit their work disputes to a jointboard.' Moreover, because the Employer is not asignatory to that agreement, it is not, bound by thatprocedure.2We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in determiningthis dispute.1. Collective-bargaining agreementsAt all material times, Local 553 has had a collec-tive-bargaining agreement with the Plumbing,Heating, Piping and Air Conditioning ContractorsAssociation of Alton, Wood River and Vicinity, ofwhich the Employer is a member. The agreementcontains jurisdictional language which appears toencompass the work in dispute.3The Employerhas no collective-bargaining agreement with Local646.Local 646 has a collective-bargaining agreementwith the Southern Illinois Builders Association, ofwhich the general contractor is a member, whichcontains provisions forbidding the subcontractingof the disputed work to companies that do not ob-serve the jurisdiction of work established therein.Nevertheless, the subcontracting agreement enteredi Plumbers Local 703 (Airco Carbon), 261 NLRB 1122 (1982); AsbestosWorkers Local 66 (API. Inc.), 267 NLRB 56 (1983).2 Operating Engineers Local 139 (McWad, Inc.), 262 NLRB 1300 (1982).3 The agreement provides that "[t]he initial unloading, stringing or dis-tribution of pipe for gas and water mains and the installation shall be bythe employees falling within the scope of this collective-bargaining agree-ment."into by the Employer and the general contractorprovides that the Employer will supply all labor tocomplete the work. Thus the Employer retainedcontrol over the work assignment. The Employeris not a party to the Local 646 agreement with theBuilders Association and has not agreed to bebound by its terms.4Accordingly, we find thefactor of collective-bargaining agreements favorsan award of the disputed work to employees repre-sented by Local 553.2. Company preference and past practiceThe Employer clearly prefers to award the workto its own employees, who are represented byLocal 553. The fact that the general contractormight prefer Local 646 is irrelevant because it isthe subcontractor's, not the general contractor'spreference and past practice which is controlling.5Local 646 submitted several Joint Board awards in-volving all parties where similar work was award-ed to it. However, these awards contain ambiguouslanguage, and there is no evidence that the Em-ployer agreed to be bound by or complied withthem. Furthermore, the Employer contends that ithas never assigned stringing work to the Laborers,and Local 646 acknowledges that this Employerhas always resisted its claim for the work. In viewof the above, we find that the factor of employerpreference and past practice favors an award of thedisputed work to the employees represented byLocal 553.3. Area and industry practiceAs indicated in "2" above, the Employer andLocal 646 presented conflicting testimony aboutthe assignment of the work in the area of the dis-pute. We therefore find that neither industry prac-tice nor area practice is sufficiently clear to behelpful for our decision.4. Relative skillsNo particular skill or training is necessary to per-form the work in dispute. Accordingly, this factorfavors neither group of employees.5. Economy and efficiency of operationsThe Employer alleges that the stringing work isbeing performed across private property in residen-tial areas and that stringing is not allowed to getfar ahead of the actual installation work in order toavoid owners' complaints of pipe left unattended.Stringing is therefore performed as needed. It fur-ther argues that, if members of Local 646 are4 Operating Engineers Local 139 (McWad. Inc.), supra.5 Id473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDawarded the work, the Employer would be facedwith employing Local 646 members to work onlyintermittently, while waiting for members of Local553 to finish their work, and more stringing wouldtherefore be required. Local 646 argues that itsmembers are paid at a lower hourly rate thanLocal 553 members and that their employmentwould result in economies for the Employer's oper-ation. The Employer insists it is far more efficientto have its own employees perform the stringingand the installation work as necessary rather thanhave members of Local 646 standing idle duringthe installation work. We are persuaded by theEmployer's argument and find that this factorfavors an award of the work to the employees rep-resented by Local 553.6. Interunion agreementsIn 1965, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada and theInternational Hod Carriers, Building and CommonLaborers Union of America, the parent organiza-tions of the respective Unions involved here,signed a letter of understanding that a previous1941 agreement between them would continue ineffect. The 1941 agreement, by its terms, assignedthe laying of nonmetallic pipe and the unloadingand distributing of pipe for the ditches to the La-borers. However, there is no evidence that the Em-ployer ever agreed to be bound to this agreement.The Board does not assign significant weight tosuch agreements where all the parties have notagreed to abide by them.6Accordingly, this factorfavors neither group of employees.7. Impartial board determinationsLocal 646 submitted into evidence 31 decisionsof the National Joint Board for Settlement of Juris-dictional Disputes in the Building and ConstructionIndustry. Twelve of these decisions cover the as-signment of stringing work within the TwelveCounties Southwestern District Council, of whichLocal 646 is a member, some are based on the 1941agreement discussed above, and some involve as-signments of work by the Employer here. Local646 witnesses declared they had no personalknowledge of the awards nor had they even readthem. These decisions do not explicate the factorson which they are based. On previous occasions,the Board has refused to accord significant weightI Asbestos Workers Local 66 (API. Inc.), supra.to such awards when they fail to set forth the fac-tors on which they are based.7We therefore findthat this factor favors neither group of employees.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Local 553are entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreement between Local 553 and the Em-ployer, Employer preference and practice, andeconomy and efficiency of operations.In making this determination, we are awardingthe work to employees represented by Local 553,not to that Union or its members. This determina-tion is limited to the controversy that gave rise tothis proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of General Refrigeration andPlumbing Company represented by Local UnionNo. 553, affiliated with United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, AFL-CIO, are entitled to perform thework involving unbundling and separating pipesfollowing their delivery to the jobsite, placingthem on a backhoe for transportation to the ditch,removing them from the backhoe at the ditch, andarranging them in a line alongside the ditch intowhich they are to be placed at the site of the newwaste water collection system in Jerseyville, Illi-nois.2. Laborers International Union of North Amer-ica, Local No. 646, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force General Refrigeration and Plumbing Com-pany to assign the disputed work to employees rep-resented by it.3. Within 10 days from this date, Laborers Inter-national Union of North America, Local No. 646,AFL-CIO, shall notify the Regional Director forRegion 14 in writing whether it will refrain fromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination.' Sheet Metal Workers Local 9 (J. A. Jones Construction), 267 NLRB 22(1983).474